Citation Nr: 0625091	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable rating for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is service-connected for tinnitus, evaluated as 
noncompensably disabling pursuant to Diagnostic Code 6260, 
effective December 18, 1987.  In March 2003, the veteran's 
representative applied for a higher evaluation, arguing for 
the assignment of separate 10 percent evaluations for each 
ear.  In the January 2004 rating decision, the RO denied 
entitlement to separate 10 percent disability evaluations for 
each ear for tinnitus; however, such decision did not address 
whether the veteran was entitled to a compensable evaluation 
for tinnitus.  Moreover, as the RO denied separate 10 percent 
evaluations for each ear on a legal basis, the veteran did 
not receive any notice or assistance as required by the 
Veterans Claims Assistance Act of 2000 (VCAA) in the 
development of his claim.  Therefore, a remand is necessary 
to fulfill such duties.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) Inform a claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence that the claimant is expected to provide; and (4) 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini, 
18 Vet. App. at 120-121.

Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), is 
also applicable to the veteran's increased rating claim.  In 
such case, the Court held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran has not been provided with 
adequate VCAA notice, as required by Pelegrini and 
Dingess/Hartman, supra, and therefore, a remand is necessary 
in order to do so.

Additionally, the Board finds that a remand is necessary in 
order to schedule the veteran for a VA examination in order 
to assess the current severity of service-connected tinnitus.    

Accordingly, the case is REMANDED for the following action:

1. All notification and development action 
required by the VCAA, to include the 
elements articulated by the Court in 
Pelegrini and Dingess/Hartman, supra, 
should be completed.  Such action should 
include informing the veteran of the type 
of evidence needed to support his 
increased rating claim, informing him 
whether he or VA is responsible for 
obtaining such evidence, and requesting 
that he submit all relevant evidence in 
his possession.  Such letter should 
specifically include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date.  

2.  The veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and severity 
of his tinnitus.  The examiner should 
indicate whether the veteran's tinnitus is 
recurrent.  Any additional evaluations, 
studies, and tests deemed necessary by the 
examiner should be conducted.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, based on the entirety of 
the evidence.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

